Citation Nr: 1430463	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-03 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.

The issue of entitlement to service connection for tinnitus has been raised by the record.  See November 2010 notice of disagreement.  This issue was referred to the Agency of Original Jurisdiction (AOJ) in the September 2013 Board remand.  The Board does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss disability is related to noise exposure in service. 

A September 2013 VA medical opinion was obtained per the Board's September 2013 remand directives, but the opinion is inadequate.  The examiner opined that the Veteran's current hearing loss is not related to service.  First, the examiner's rationale is based in part on a finding that the auditory thresholds at separation do not meet the criteria to be considered a disability for VA purposes.  However, the examiner does not address the auditory thresholds exceeding 20 decibels shown on the separation audiogram and on an undated in-service audiogram, which indicates some degree of hearing loss under Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Second, the examiner disregards the Veteran's lay reports of noise exposure in service in the opinion that "[t]here is no basis to conclude that the current hearing loss was causally related to military service."
       
For these reasons, it is unclear whether the Veteran's current bilateral hearing loss disability is etiologically related to service.  Therefore, a new VA medical opinion should be obtained to determine the etiology of the Veteran's bilateral hearing loss disability, to include an opinion regarding whether sensorineural hearing loss was shown in service or within one year after service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information regarding any outstanding treatment records pertinent to hearing loss, specifically to include the hearing test he had "many years ago."  See May 2002 VA treatment record.   

Ask the Veteran to authorize the release of any identified outstanding non-VA medical records.

2. Please obtain VA treatment records from June 2013 to present.  Associate any records obtained with the paper claims file or on VBMS/ Virtual VA.  

3. Afterwards, please obtain a VA medical opinion from an audiologist, other than the September 2013 and October 2009 examiners, to determine the etiology of a bilateral hearing loss disability.  

Please make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner is asked to note that this case review took place.  

After making conversions from ASA units to ISO units for all in-service audiograms, the examiner is asked to please address the following:

(a) Please opine whether it is at least as likely as not (probability of 50 percent) that there was sensorineural hearing loss in service or within one year after separation from service. 

The examiner's attention is invited to the auditory thresholds exceeding 20 decibels noted in September 1965 on separation from service, and shown on an undated in-service audiogram.  Auditory thresholds exceeding 20 decibels indicates some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

(b) Please opine whether it is at least as likely as not (probability of 50 percent) that the Veteran's current hearing loss is etiologically related to service.  

      The examiner's attention is invited to the following:

(1) The auditory thresholds exceeding 20 decibels noted in September 1965 on separation from service, and shown on an undated in-service audiogram.  The examiner is reminded that auditory thresholds exceeding 20 decibels indicates some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

(2) The upward slope in some auditory thresholds in the September 1965 audiogram, when compared to the November 1963 audiogram.  See service treatment records.

(3) The Veteran's competent reports of constant in-service exposure to weapons fire and excessive loud noise, for which he was not offered hearing protection.  The Veteran also states that he was a member of the Honor Guard and served at many military funerals.  The Veteran also states that even as a clerk typist he was exposed daily to experimental firings.  See January 2011 Form 9 Appeal.  

A rationale must be offered for any opinion expressed.  Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



